Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed August 10, 2021 has been received, Claims 1, 3, 5, and 7-12 are currently pending.

Claim Objections
1.	Claim 10 is objected to because of the following informalities: Claim 10 recites “one or more suspender straps” in line 5, this recitation is inconsistent with the prior claim limitation of “two straps”. It appears the limitation should instead read “one or more straps” in order to be consistent with the previous claim limitations.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1, 3, 5, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamm (US 144,091) in view of Maier (US 2015/0257460).
Regarding Claim 1, Hamm discloses a cycling bib comprising an elastic suspender member (Fig.1 & 2), characterized in that: the suspender member comprises a stiffer portion (B) compared to the remaining of the suspender member (A), according to at least one stretching direction (Pg.1, Col.1, para.4), said stiffer portion being located in the rear lower region of the suspender member (Pg.1, Col.1, para.4) and extending from at least one rear attachment (i.e. loop seen in b) of the suspender member, up to an intermediate joint (C) of the suspender member, wherein the suspender member comprises a first portion (of A) and a second portion (of B), the first portion extending from at least one front attachment up to said intermediate joint (C), and the second portion being said stiffer portion (Pg.1, Col.1, para.4). While it is known that suspenders are generally attached to trousers, Hamm does not specifically disclose the suspender member being attached to trousers. However, Maier teaches a suspender member (1) attached to trousers (2), at least one rear attachment (4a & 5a) of the suspender member to the trousers member, and a first portion (6 & 7) extending from at least one front attachment (where 6 & 7 meet 9) with the trousers member, wherein the at least one rear attachment (4a & 5a) is situated below the at least one front attachment (where 6 & 7 meet 9) of the suspender member (i.e. the portion of 6 & 7 meeting 9 is above the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have attached the suspender member of Hamm to trousers, as taught by Maier, in order to provide the suspenders for their intended purpose which is to securely hold a pair of trousers in their upright position against a user’s body so that they do not fall down. When in combination Hamm and Maier teach said stiffer portion extending from at least one rear attachment  of the suspender member to the trousers member, and the first portion extending from at least one front attachment with the trousers member; wherein the at least one rear attachment (i.e. loop seen in b) is situated below the at least one front attachment of the suspender member, relative to a waistline of the cycling bib. 

Regarding Claim 3, Hamm discloses a cycling bib according to claim 2, wherein said intermediate joint (C) is located substantially in the middle of a rear part of the suspender member (as seen in Fig.1 & 2).  

Regarding Claim 5, When in combination Hamm and Maier teach a cycling bib according to claim 4, wherein said first portion (A) of the suspender member comprises two suspender straps (as seen in Fig.1), each having a first end attached to the trousers member (as shown in Fig.1 & 2 of Maier) and an opposite second end attached to said intermediate joint (C), and said stiffer portion (B) of the suspender member comprises at least one strap (b) having a first end attached to the intermediate joint (C) and a second 

Regarding Claim 7, Hamm discloses a cycling bib according to claim 6 wherein said two straps (A) of the first portion of suspender member and said two straps (b) of the stiffer portion of suspender member converge towards said intermediate joint (C) so that the suspender member is generally X-shaped (as seen in Fig.1 & 2).  

Regarding Claim 8, When in combination Hamm and Maier teach a cycling bib according to claim 7, wherein said two straps (b) of the stiffer portion are attached to the trousers member along attachment lines (Maier: i.e. line of stitching at 4a,5a; para.26) which are inclined relative to a median crotch line of the trousers member (Maier: Fig.1 & 2, the stitching is above, i.e. inclined, relative to the crotch line of trousers 2).  

Regarding Claim 9, Hamm discloses a cycling bib according to claim 1, wherein said stiffer portion (B) of the suspender member has a stiffness which is greater than the stiffness of any other portion of the suspender member, according to said stretching direction (Pg.1, Col.1, para.4). Hamm does not disclose the stiffer portion has a stiffness which is at least 10% greater than the stiffness of any other portion of the suspender member, according to said stretching direction.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the stiffer portion with at least 10% greater stiffness than the stiffness of any other portion of the suspender member, in order to provide a durable 

Regarding Claim 10, Hamm discloses a cycling bib according to claim 1, wherein said stiffer portion (B) of the suspender member comprises two straps (b), each having one end attached to the intermediate joint (C) and an opposite end attached to the trousers member (as seen in Fig.1 & 2 of Hamm & as shown in Fig.1 & 2 of Maier), wherein said at least one stretching direction (i.e. along the longitudinal direction of b) includes a longitudinal axial direction(s) of one or more suspender straps (b) of the suspender member (as seen in Fig.1 & 2).  

Regarding Claim 11, Hamm and Maier disclose the invention substantially as claimed above. Hamm does not disclose wherein the suspender member is permanently attached to the trousers member. However, Maier discloses a suspender member (1) being permanently attached (para.26) to the trousers member(2)(Fig.1 & 2). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have permanently attached the suspender member of Hamm to trousers, as taught by Maier, in order to provide trousers which do not become separated from the suspenders in an unwanted manner when the garment is in user by a wearer.

3.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamm (US 144,091) and Maier (US 2015/0257460) in view of  Cooper (US 6,918,140).
Regarding Claims 12 and 13, Hamm and Maier disclose the invention substantially as claimed above. Hamm and Maier do not disclose wherein the trousers member includes a seat pad. However, Cooper teaches a pair of trousers (80) having a seat pad (90,10)(Col.9, lines 12-16 & 53-57).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the trousers of Hamm and Maier to include a seat pad, as taught by Cooper, in order to provide comfortable protection to the user’s nether regions while the garment is in use. 







	Response to Arguments
In view of Applicant's amendment, the search has been updated, and newly modified grounds of rejection have been identified and applied. Applicant's arguments have been considered but, as they are drawn solely to the newly presented amendments, are moot in view of the newly modified ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267.  The examiner can normally be reached on Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEGAN E LYNCH/Primary Examiner, Art Unit 3732